Exhibit 10.3

 

LOGO [g572191g10q65.jpg]

6528 Kaiser Drive

Fremont, CA

(510) 896-3015 (ph)

(510) 896-3010 (fax)

July 22, 2013

Sean Suresh Narayanan

No.132 B (Old No.57/1) ECC Road,

Whitefield,

Bangalore – 560 066

India

Dear Sean:

On July 17, 2013, the Compensation Committee (the “Committee”) of the Board of
Directors of iGATE Corporation (the “Company”) approved a retention bonus plan
(the “Retention Bonus Plan”), in order to ensure that the key members of the
Company’s management team remain with the Company and stay focused on growing
the Company’s business. This letter (the “Retention Bonus Agreement”) sets forth
the terms of your eligibility for and the amount of this additional incentive.
This Retention Bonus Agreement is supplemental to, and does not impact, other
compensation you are entitled to as an employee of the Company.

The Retention Bonus Plan provides for the payment of a Retention Bonus (the
“Retention Bonus”) to you in the amount of $150,000 on June 30, 2014 and
$100,000 on December 31, 2014. In order to be eligible for each payment, you
must be an employee on the applicable date of payment: June 30, 2014 and
December 31, 2014 (the “Payment Dates”).

You will not be eligible for, and will not receive any portion of, the Retention
Bonus if you resign for any reason prior to the Payment Dates or if the Company
terminates your employment for any reason prior to the Payment Dates. The
Retention Bonus will be subject to applicable deductions and withholdings and
will not be considered compensation for purposes of any other compensation or
benefit program sponsored or maintained by the Company.

This Retention Bonus Agreement sets forth the entire understanding between you
and the Company with regard to the Retention Bonus and any retention or “stay”
bonus and may not be modified except by written agreement executed by you and a
duly authorized representative of the Company, as determined by the Committee.

We thank you for your many contributions to the Company and your ongoing support
during this transition. Please sign below and return an executed copy of this
Retention Agreement to me by July 22, 2013 in order to indicate your
understanding and acceptance of these terms.

 

Page 1 of 2



--------------------------------------------------------------------------------

Please sign below as your acceptance of these terms. We greatly appreciate your
past hard work and efforts on behalf of the Company and look forward to
continuing to work with you under the terms of this Agreement.

 

Very truly yours, By:   /s/ Gerhard Watzinger           Gerhard Watzinger  

Chief Executive Officer

and President

 

Agreed to by:   /s/ Sean Suresh Narayanan            7/22/13   Sean Suresh
Narayanan                 Date

 

Page 2 of 2